Exhibit 10.12

MASTER PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS

Between

WESTLAND DEVCO LLC

as Seller

and

SERIES C, LLC

as Buyer

August 18, 2011



--------------------------------------------------------------------------------

MASTER PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS

 

DATED:

   Dated to be effective as of August 18, 2011 (the “Effective Date”).

PARTIES:

   This Master Purchase Agreement and Escrow Instructions is between WESTLAND
DEVCO LLC, as “Seller”, and SERIES C, LLC, an Arizona limited liability company,
as “Buyer”.

WHEREAS, as of the Effective Date, Seller is the fee title owner of those
certain parcels of improved property listed by address on Exhibit A attached
hereto, and legally described on Exhibit A-1 attached hereto (collectively, the
“Real Property”);

WHEREAS, as of the Effective Date, each parcel of the Real Property is improved
with a building containing that certain number of square feet set forth on
Exhibit A attached hereto (each, a “Building” and, collectively, the
“Buildings”). The Real Property, the Buildings and the improvements to the Real
Property (collectively, the “Improvements”) are leased to the tenants identified
on Exhibit A (collectively, the “Tenant”) in accordance with a written lease
(each, a “Lease” and, collectively, the “Leases”). The Real Property, the
Buildings, the Improvements, the personal property, if any, of Seller located on
the Real Property and Seller’s interest in each of the Leases and all rents
issued and profits due or to become due thereunder are hereinafter collectively
referred to as the “Properties” and, individually, as a “Property”; and

WHEREAS, Buyer desires to purchase the Properties from Seller and Seller desires
to sell the Properties to Buyer free and clear of all liens, all as more
particularly set forth in this Master Purchase Agreement and Escrow Instructions
(the “Agreement”).

NOW THEREFORE, in consideration of the promises set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer (each, a “Party” and, collectively, the
“Parties”) hereby agree as follows:

1. INCORPORATION OF RECITALS. All of the foregoing Recitals are hereby
incorporated into this Agreement.

2. BINDING AGREEMENT. This Agreement constitutes a binding agreement between
Seller and Buyer for the sale and purchase of the Properties subject to the
terms set forth in this Agreement. Subject to the limitations set forth in this
Agreement, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns. This Agreement supersedes all other
written or verbal agreements between the Parties concerning any transaction
embodied in this Agreement. No claim of waiver or modification concerning the
provision of this Agreement shall be made against a Party unless based upon a
written instrument signed by such Party.

 

1



--------------------------------------------------------------------------------

3. INCLUSIONS IN PROPERTIES.

(a) The Properties. The term “Properties” shall also include the following:

(1) all tenements, hereditaments and appurtenances pertaining to the Real
Property;

(2) all mineral, water and irrigation rights of Seller, if any, running with or
otherwise pertaining to the Real Property;

(3) all interest, if any, of Seller in any road adjoining the Real Property;

(4) all interest, if any, of Seller in any award made or to be made or
settlement in lieu thereof for damage to the Properties or any portion thereof
by reason of condemnation, eminent domain or exercise of police power;

(5) all of Seller’s interest in the Buildings, the Improvements and any other
improvements and fixtures on the Real Property;

(6) all of Seller’s interest, if any, in any equipment, machinery and personal
property located on or used in connection with the Real Property (collectively,
the “Personalty”);

(7) the Leases and all security deposits, if any, now or hereafter due
thereunder; and,

(8) all of Seller’s interest, to the extent transferable, in all permits and
licenses (the “Permits”), warranties (the “Warranties”), contractual rights and
intangibles (including rights to the name of the Improvements as well as all
construction contracts, subcontracts, architectural/engineering plans and/or
agreements and similar agreements) with respect to the design, development,
construction, operation, maintenance, repair and/or improvement of the
Properties (collectively, the “Contracts”).

(b) The Transfer Documents. The Personalty shall be transferred by that certain
bill of sale from Seller to Buyer, the agreed upon form of which is attached
hereto as Exhibit B (the “Bill of Sale”); the Lease shall be transferred by that
certain assignment and assumption of lease, the agreed upon form of which is
attached hereto as Exhibit C (the “Assignment of Lease”); the Permits,
Warranties and Contracts shall be transferred by that certain assignment and
assumption agreement, the agreed upon form of which is attached hereto as
Exhibit D (the “Assignment Agreement”); and the Real Property, the Building and
the Improvements shall be transferred and conveyed by execution and delivery of
Seller’s special warranty deed, the agreed upon form of which is attached hereto
as Exhibit E (the “Deed”). The Bill of Sale, the Assignment of Lease, the
Assignment Agreement and the Deed are hereinafter collectively referred to as
the “Transfer Documents”. Notwithstanding the foregoing, in the event any
Warranty transfer requires the approval of the applicable warrantor and/or
satisfaction of any other conditions to such transfer, Seller shall use its
commercially reasonable efforts to obtain such approval and satisfy all such
conditions no later than COE (as defined below), provided, however, that in the
event Seller is unable to obtain such approval despite using commercially
reasonable efforts, Seller shall not be in default hereunder and such failure
shall not be deemed to be a failure of a condition to closing; and, provided
further, that Seller shall have no obligation to incur expenses or pay any fees
in connection with obtaining such approval.

 

2



--------------------------------------------------------------------------------

(c) Lease Amendments. Seller shall use its commercially reasonable efforts to
obtain, as promptly after the Effective Date as is possible, an amendment to
each Lease (collectively, the “Lease Amendments”) which (i) will become
effective and is contingent upon the closing of the sale under this Agreement;
(ii) extends the base term of each Lease (not including any extension options)
to at least fifteen (15) years from and after the Closing Date (defined below),
(iii) causes the amount of annual base rent payable by Tenant under the 3400
Coors Boulevard Lease to be $195,568.00, and (iv) causes the amount of annual
base rent payable by Tenant under the 101 Coors Road Lease to be $266,441.00.
Such Lease Amendments shall be in form reasonably satisfactory to Buyer. Seller
shall keep Buyer apprised of the status of the negotiation and execution of the
Lease Amendments and shall provide such documentation and correspondence
relating to the Lease Amendments as Buyer may reasonably request.
Notwithstanding the foregoing, Seller does not guaranty or warrant that Seller
will be able to obtain such Lease Amendments, and, in the event that Seller is
unable to obtain the Lease Amendments, despite its commercially reasonable
efforts, Seller shall not be in default under this Agreement.

4. PURCHASE PRICE. (a) The aggregate price to be paid by Buyer to Seller for the
Properties is Five Million Eight Hundred Forty Seven Thousand and No/100 Dollars
($5,847,000.00) (the “Purchase Price”), which Purchase Price is allocated among
the Properties as set forth on Exhibit A attached hereto, and is payable as
follows:

(i) Fifty Thousand and No/100 Dollars ($50,000.00) earnest money per Property
(said amount, plus all interest earned or accrued thereon, the “Earnest Money
Deposit”) to be deposited in escrow with First American Title National
Commercial Services, The Esplanade Commercial Center, 2425 E. Camelback Road,
Suite 300, Phoenix, Arizona 85016, Attention: Brandon Grajewski (“Escrow Agent”)
not later than five (5) business days following the receipt by Escrow Agent of a
fully-executed original of this Agreement (said receipt by Escrow Agent of both
a fully-executed original of this Agreement and the Earnest Money Deposit, the
“Opening of Escrow”), which Earnest Money Deposit is to be held by Escrow Agent
until released to Seller or Buyer as provided herein or paid to Seller at close
of escrow (“COE”); and

(ii) Such amounts, in additional cash, or other immediately available funds (as
may be increased or decreased by such sums as are required to take into account
any additional deposits, prorations, credits, or other adjustments required by
this Agreement), set forth in one or more settlement or closing statements
prepared by Escrow Agent and approved by Buyer and Seller in connection with COE
of each Property purchased by Buyer from Seller pursuant to this Agreement, to
be deposited in escrow with Escrow Agent on or before COE as to each such
Property, which sum is to be held by Escrow Agent until cancellation of this
Agreement as provided herein or paid to Seller at COE.

 

3



--------------------------------------------------------------------------------

(b) Buyer and Seller acknowledge that the roof and major structural components
of each Building may require repair or replacement. As such, during the Study
Period, Buyer will engage its roofing and property condition assessment
consultants to evaluate the condition of the roof and structure of each building
on the Properties. In the event that any such consultant recommends the repair
or replacement of any portion or all of the roof, structure or other major
component of a Building or Property, Buyer shall promptly provide such
recommendation(s) to Seller along with the estimated cost of such
recommendation(s), and the Parties shall in good faith negotiate a reduction in
the Purchase Price to compensate Buyer for the cost of performance of such
recommendation(s). In the event the Parties are unable to reach agreement on
such reduction prior to expiration of the Study Period, either Party may
thereafter terminate this Agreement, which termination shall be effective five
(5) days after issuance of notice of same by the terminating Party. In the event
the terminating Party is Seller, Buyer shall have the right to nullify such
termination notice prior to the expiration of such five (5) day period by
withdrawing its request for a reduction of Purchase Price and the Parties shall
proceed to COE as contemplated herein without any reduction in the Purchase
Price of the applicable Property.

5. DISPOSITION OF EARNEST MONEY DEPOSIT. Seller and Buyer hereby instruct Escrow
Agent to place the Earnest Money Deposit in a federally insured interest-bearing
passbook account on behalf of Seller and Buyer. The Earnest Money Deposit shall
be applied as follows:

(a) if Buyer cancels this Agreement with respect to any “Removed Property,” or
“Rejected Property,” as defined below, as Buyer pursuant to Sections 6(d), 7(c),
12 or 19, as Buyer is so entitled to do as provided in such Sections, the
Earnest Money Deposit applicable to such Removed Property or Rejected Property
shall be paid immediately to Buyer;

(b) if the Earnest Money Deposit is forfeited by Buyer pursuant to this
Agreement, such Earnest Money Deposit shall be paid to Seller as Seller’s agreed
and total liquidated damages, it being acknowledged and agreed that it would be
difficult or impossible to determine Seller’s exact damages; and

(c) if escrow closes, the Earnest Money Deposit shall be credited to Buyer,
automatically applied against the Purchase Price and paid to Seller at COE.

6. PRELIMINARY TITLE REPORT; TITLE AND SURVEY OBJECTIONS. (a) Within ten
(10) days after the Opening of Escrow, Escrow Agent shall deliver a current
Preliminary Title Report (each, a “Report” and, collectively, the “Reports”) for
an ALTA extended coverage title insurance policy (each, an “Owner’s Policy” and,
collectively, the “Owner’s Policies”) on each Property to Buyer and Seller. Each
Report shall show the status of title to the applicable Property as of the date
of such Report and shall also describe the requirements of Escrow Agent for the
issuance of an Owner’s Policy corresponding to such Property as described
herein. The cost of the Owner’s Policy shall be paid by the Seller; provided,
however, that any additional costs for an extended coverage policy, endorsements
thereto (excluding, however, those endorsements required to cure one or more
Objectionable Matters (as hereinafter defined) that Seller has agreed to cure in
accordance with Section 6(b) or 6(c) below, which endorsements shall be issued
at Seller’s sole cost and expense), or any lender’s title policy shall be paid
by Buyer. In addition to the Reports, Escrow Agent shall simultaneously deliver
to Buyer complete, legible copies of all documents identified in Part Two of
Schedule B of each Report.

 

4



--------------------------------------------------------------------------------

(b) If Buyer is dissatisfied with any exception to title as shown in any Report
and/or any matter disclosed by any Survey (as hereinafter defined)
(collectively, the “Objectionable Matters”), then Buyer may, by giving written
notice thereof to Escrow Agent and Seller on or before expiration of the Study
Period (as defined below) or ten (10) days from Buyer’s receipt of the Report or
Survey disclosing such Objectionable Matter, whichever is later, either
(i) terminate this Agreement with respect to any Property or Properties
corresponding to such Objectionable Matter(s) (each such Property, a “Removed
Property”), or (ii) Buyer may provisionally accept the title to such Property or
Properties corresponding to such Objectionable Matters subject to Seller’s
agreement to cause the removal of or otherwise cure such Objectionable Matters,
in which case Seller shall (at its sole cost) remove or otherwise cure the
Objectionable Matters prior to COE. If Buyer gives notice to Seller of its
election of option (ii) above, Seller shall notify Buyer in writing within five
(5) business days after receiving Buyer’s written notice of Objectionable
Matters if Seller does not intend to remove (or cause Escrow Agent to endorse
over, to Buyer’s reasonable satisfaction) or otherwise cure any such
Objectionable Matters. Seller’s lack of response within such five (5) business
day period shall be deemed as Seller’s refusal to remove or otherwise cure the
Objectionable Matters prior to COE.

(c) In the event any Report is amended (each such Report, an “Amended Report”)
to include new exceptions that are not set forth in the prior Report
corresponding to the same Property, or in the event any Survey is amended (each
such Survey, an “Amended Survey”) to include or depict matters that are not set
forth in the prior Survey corresponding to the same Property, Buyer shall have
until the later of (i) the expiration of the Study Period, (ii) the date seven
(7) days after Buyer’s receipt of both such Amended Report and copies of the
documents identified in the new exceptions or new requirements, or (iii) the
date seven (7) days after Buyer’s receipt of the Amended Survey, as applicable,
within which to either (Y) terminate this Agreement with respect to any Property
corresponding to such Amended Report or Amended Survey as set forth in
Section 6(b) above (each such Property, a “Removed Property”), or (Z) to
provisionally accept the title to such Property or Properties corresponding to
such Amended Report or Amended Survey subject to Seller’s agreement to cause the
removal of any Objectionable Matter(s) identified by Buyer in a written notice
to Seller, in which case Seller shall (at its sole cost) remove or otherwise
cure the Objectionable Matters prior to COE. If Buyer gives notice to Seller of
its election of option (Z) above, Seller shall notify Buyer in writing within
five (5) business days after receiving Buyer’s written notice of Objectionable
Matters if Seller does not intend to remove (or cause Escrow Agent to endorse
over, to Buyer’s reasonable satisfaction) or otherwise cure any such
Objectionable Matters. Seller’s lack of response within such five (5) business
day period shall be deemed as Seller’s refusal to remove or otherwise cure the
Objectionable Matters prior to COE.

 

5



--------------------------------------------------------------------------------

(d) In the event Buyer provisionally accepts title to a Property subject to
Seller’s agreement to cure one or more Objectionable Matters pursuant to
Sections 6(b) and/or 6(c) above, if Seller serves notice to Buyer that Seller
does not intend to remove or otherwise cure such Objectionable Matters before
COE, or if Seller does not respond to Buyer (and therefore is deemed to have
refused to remove or otherwise cure such Objectionable Matters) Buyer shall,
within ten (10) days after receipt of such notice from Seller, or, if Seller
does not respond, within ten (10) days after Seller’s response was due, notify
Seller and Escrow Agent in writing of Buyer’s election to either (i) terminate
this Agreement with respect to Property corresponding to such Objectionable
Matter(s) as set forth in Section 6(b) above (each such Property, a “Removed
Property”), or (ii) waive such Objectionable Matter(s). If written notice of
either satisfaction or dissatisfaction as to any Report, Survey, Amended Report
or Amended Survey is not timely given by Buyer to Seller pursuant to this
Section 6, then Buyer shall be deemed to have disapproved of the condition of
the title of the Property or Properties corresponding to each such Report,
Survey, Amended Report or Amended Survey, and shall have elected to terminate
this Agreement with respect to each Property corresponding to each such Report,
Survey, Amended Report or Amended Survey as set forth in Section 6(b) above
(each such Property, a “Removed Property”).

(e) The Purchase Price shall be reduced by the amount corresponding to each
Removed Property as set forth on Exhibit A attached hereto. In the event that
all Properties are removed from this Agreement pursuant to Sections 6(b), 6(c)
and/or 6(d) hereof, this Agreement shall automatically terminate in its
entirety, whereupon the Earnest Money Deposit shall be paid immediately to
Buyer, all documents deposited in escrow by Buyer shall be returned to Buyer
without delay and all documents deposited in escrow by Seller shall be returned
to Seller without delay.

7. BUYER’S STUDY PERIOD.

(a) The Study Period. As to any particular Property, Buyer shall have until
11:59 p.m. MST on the later of (i) the thirtieth (30th) day after the Effective
Date, (ii) the thirtieth (30th) day after Buyer’s receipt of all deliveries of
Seller’s Diligence Materials (as hereinafter defined), (iii) the tenth
(10th) day after Buyer’s receipt of all Surveys (as hereinafter defined), or
(iv) the thirtieth (30th) day after Buyer receipt of the fully executed Lease
Amendments (the “Study Period”), at Buyer’s sole cost, within which to conduct
and approve any investigations, studies or tests deemed necessary by Buyer, in
Buyer’s sole discretion, to determine the feasibility of acquiring the
Properties, including, without limitation, Buyer’s right to: (i) review and
approve each Survey, each Lease, Seller’s operating statements with respect to
each Property, and the Contracts; (ii) meet and confer with Tenant; and,
(iii) obtain, review and approve an environmental study of each Property
(collectively, “Buyer’s Diligence”). Seller acknowledges and agrees that Buyer
shall have the right to terminate this Agreement at any time from and after the
Effective Date and until the expiration of the Study Period in Buyer’s sole
discretion.

(b) Right of Entry. Subject to the prior rights of Tenant in the Properties,
Seller hereby grants to Buyer and Buyer’s agents, employees and contractors the
right to enter upon each Property, during normal business hours upon twenty four
(24) hours advance notice to Seller, to conduct Buyer’s Diligence. In
consideration therefor, Buyer shall and does hereby agree to indemnify and hold
Seller harmless from and against any and all claims for expenses, costs, losses,
liabilities and/or damages asserted against Seller, including, but not limited
to, court costs and attorneys’ fees, which may be incurred by Seller as a direct
result of Buyer’s Diligence. Buyer’s indemnity and hold harmless obligation
shall survive cancellation of this Agreement or COE.

 

6



--------------------------------------------------------------------------------

(c) Cancellation. Unless Buyer so notifies Seller or Escrow Agent, in writing,
on or before the end of the Study Period, of Buyer’s acceptance as to some or
all of the Properties and waiver of the contingencies as set forth in this
Section 7, this Agreement shall be canceled as to all Properties and the Earnest
Money Deposit shall be returned immediately to Buyer and, except as otherwise
provided in this Agreement, neither of the Parties shall have any further
liability or obligation under this Agreement. In the event Buyer notifies Seller
and Escrow Agent, in writing, on or before the end of the Study Period, of
Buyer’s acceptance, as to some, but less than all, of the Properties and waiver
of the contingencies as set forth in this Section 7 with respect to such
accepted Properties, this Agreement shall terminate with respect to each
Property not specifically accepted by Buyer in such notice (each such Property,
a “Removed Property”), the Purchase Price shall be reduced by the amount
corresponding to each such Removed Property as set forth in Exhibit A attached
hereto, and this Agreement shall continue in full force and effect with respect
to the remaining Properties.

(d) Tenant’s Right of First Refusal. Buyer acknowledges that Seller has
presented Buyer’s offer to the Tenant of the Properties in accordance with the
Leases, and Seller has received a waiver of Tenants Right of First Refusal,
which waiver is attached to this Agreement as Exhibit E, and incorporated herein
by this reference.

8. DELIVERY OF SELLER’S DILIGENCE MATERIALS.

(a) Deliveries to Buyer. Seller agrees to deliver to Buyer contemporaneously
with the Opening of Escrow all information in Seller’s possession or reasonable
control relating to the leasing, operating, maintenance, construction (including
the Certificate of Occupancy for each Property), repair, zoning (including any
zoning verification letters), platting, engineering, soil tests, water tests,
environmental tests, market studies, master planning, architectural drawings and
like matters regarding each Property and/or the Tenant (collectively, “Seller’s
Diligence Materials”), all at no cost to Buyer. The foregoing deliveries shall
include, but not be limited to, to the extent existing and in Seller’s
possession or reasonable control, copies of all: (i) books of account and
records for each Property for the last twenty-four (24) months (including
year-end Tenant CAM expense reconciliations); (ii) the Lease corresponding to
each Property, including all amendments thereto, guaranties thereof and
assignments thereof and a copy of the leasehold title insurance policy delivered
to Tenant with respect to each Property; (iii) a detailed listing of all capital
expenditures on each Property for the last thirty-six (36) months; (iv) the
maintenance history of each Property for the last twenty-four (24) months;
(v) current maintenance, management, and listing contracts for each Property
including any amendments thereto; (vi) all claims or suits by Tenant or
third-parties involving any Property or any of the Leases or any Contracts
(whether or not covered by insurance); and (vii) a list of all claims or suits
by or against Seller regarding any Property for the last thirty-six (36) months;
(vii) any appraisals of any Property or any part thereof; (ix) the site plan
with respect to each Property; (x) copies of all Contracts, Warranties and
Permits; and (xi) any other documents or other information in the possession or
control of Seller or its agents pertaining to the Properties. Should Seller
receive new or updated information regarding any of the matters set forth in
this Section 8(a) after the Effective Date and prior to COE, Seller will
immediately notify Buyer of such fact and will promptly deliver complete copies
thereof to Buyer.

 

7



--------------------------------------------------------------------------------

(b) Delivery by Buyer. If this Agreement is canceled as to all Properties for
any reason, except Seller’s willful default hereunder, Buyer agrees to deliver
to Seller upon payment by Seller to Buyer of Buyer’s cost thereof, copies of
those investigations, studies and/or tests which Buyer may have elected to
obtain.

9. THE SURVEYS. Promptly after the Opening of Escrow, Buyer shall cause one or
more surveyors licensed in the State(s) in which the applicable Properties are
located to complete and deliver to Escrow Agent and Buyer a current, certified
ALTA survey of the Real Property, Building and Improvements comprising each
Property (each, a “Survey” and, collectively, the “Surveys”), whereupon the
legal descriptions in the Surveys shall control over the descriptions in Exhibit
A-1 attached hereto to the extent they may be inconsistent. Each Survey shall
set forth the legal description and boundaries of the applicable parcel of Real
Property and all easements, encroachments and improvements thereon.

10. IRS SECTION 1445. Seller shall furnish to Buyer in escrow by COE a sworn
affidavit (the “Non-Foreign Affidavit”) stating under penalty of perjury that
Seller is not a “foreign person” as such term is defined in Section 1445(f)(3)
of the Internal Revenue Code of 1986, as amended (the “Tax Code”). If Seller
does not timely furnish the Non-Foreign Affidavit, Buyer may withhold (or direct
Escrow Agent to withhold) from the Purchase Price an amount equal to the amount
required to be so withheld pursuant to Section 1445(a) of the Tax Code, and such
withheld funds shall be deposited with the Internal Revenue Service as required
by such Section 1445(a) and the regulations promulgated thereunder. The amount
withheld, if any, shall nevertheless be deemed to be part of the Purchase Price
paid to Seller.

11. DELIVERY OF POSSESSION. Seller shall deliver possession of each Property to
Buyer at COE subject only to the exceptions shown on the Owner’s Policy and the
rights of Tenant under each of the Leases as approved by Buyer as part of
Buyer’s Diligence.

12. BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions precedent
set forth in this Agreement, Buyer’s obligations to perform under this Agreement
and to close escrow are expressly subject to the following:

(a) the delivery by Seller to Escrow Agent, for delivery to Buyer at COE, of the
executed original Transfer Documents;

(b) the issuance of the Owner’s Policies (or a written commitment therefor)
subject only to those matters approved or deemed approved by Buyer pursuant to
this Agreement;

(c) the delivery by Seller to Buyer at COE of all security deposits and
pre-paid/abated rents under each of the Leases, if any, in the form of a credit
in favor of Buyer against the Purchase Price;

 

8



--------------------------------------------------------------------------------

(d) the deposit by Seller with Buyer not later than two (2) business days prior
to COE of (i) an original estoppel certificate, in a form reasonably acceptable
to Buyer and dated not more than thirty (30) days prior to COE, executed by
Tenant and naming the Buyer entity identified on Exhibit A as addressee, and
(x) verifying the basic facts of the Lease (term, rental, expiration date,
options, if any exist), (y) confirming that there are no defaults by the
landlord under the Lease, and (z) if Tenant’s obligations under the Lease have
been guaranteed by another person or entity, also cover such guaranty and also
be signed by such guarantor(s), and (ii) an original estoppel certificate
executed by all other parties to any applicable reciprocal easement agreement or
declaration of covenants, conditions and/or restrictions identified by Buyer in
writing to Seller prior to the expiration of the Study Period (the “REA’s”) and
addressed or certified to Buyer stating that such instrument is in full force
and effect and is not modified (except as disclosed in such estoppel
certificate) and, to the best knowledge of the party giving the estoppel, the
other party or parties thereto is/are not in default under the applicable
instrument and all amounts, if any, owing under the applicable agreement have
been paid in full (the “REA Estoppel”); provided, however, in the event Seller
is unable, after employing commercially reasonable efforts, to obtain an REA
Estoppel prior to COE, Seller shall deposit with Buyer, prior to COE and in lieu
of the REA Estoppel from such other party, a REA Estoppel in the form of Exhibit
G, executed by Seller with respect to the applicable REA, and such Seller REA
Estoppel shall satisfy the REA Estoppel condition with respect to such REA;

(e) the deposit with Escrow Agent of an executed affidavit of Seller and such
other documentation as may be reasonably required by Escrow Agent to allow for
the deletion of the mechanics’ lien exception from each of the Owner’s Policies;

(f) the delivery by Seller to Buyer of the final Certificate of Occupancy for
each Property;

(g) the deposit with Escrow Agent of a letter from Seller to Tenant requesting
that future rent under each of the Leases be paid to Buyer;

(h) there has been no “Insolvency Event” with respect to any Tenant. As used in
this subsection (h), an “Insolvency Event” shall have occurred if any Tenant
becomes insolvent within the meaning of the United States Bankruptcy Code, 11
U.S.C. Sec. 101 et seq., as amended (the “Bankruptcy Code”), files or notifies
Seller or any affiliate of Seller that it intends to file a petition under the
Bankruptcy Code, initiates a proceeding under any similar law or statute
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts (collectively, hereinafter, an “Action”), becomes the subject of either a
petition under the Bankruptcy Code or an Action, or is not generally paying its
debts as the same become due;

(i) delivery to Buyer of the original (or, in the event the original is not
available to Seller, a copy of), fully-executed Lease with respect to each
Property, and a copy of all guaranties thereof, all exhibits, amendments and
other modifications thereto, and, if Seller is not the original landlord under
any Lease, all assignments or other documentation necessary to establish that
Seller is the successor-in-interest to the landlord’s rights under such Lease;
and

 

9



--------------------------------------------------------------------------------

(j) delivery to Buyer of originals of the Contracts, Warranties and Permits, if
any, in the possession of Seller or Seller’s agents, including, without
limitation, any warranties covering the roof or any other part of the
Improvements, and any correspondence with respect thereto, together with such
non-proprietary leasing and property manuals, files and records which are
material in connection with the continued operation, leasing and maintenance
with respect to each Property. If the foregoing conditions have not been
satisfied as to any Property by the specified date or COE as the case may be,
then Buyer shall have the right, at Buyer’s sole option, by giving written
notice to Seller and Escrow Agent, to (i) terminate this Agreement as it relates
to such Property, whereupon the Purchase Price shall be reduced by the amount
corresponding to each such Property as set forth on Exhibit A attached hereto
and this Agreement shall continue in full force and effect as to all remaining
Properties, (ii) extend such specified date or COE, as applicable, for such
Property or all Properties, at Buyer’s option, for such amount of time as Buyer
deems reasonably necessary to allow Seller to satisfy such conditions, or
(iii) terminate this Agreement in its entirety. In the event this Agreement is
terminated in its entirety, the Earnest Money Deposit shall be paid immediately
by Escrow Agent to Buyer and, except as otherwise provided in this Agreement,
neither of the Parties shall have any further liability or obligation under this
Agreement.

13. SELLER’S REPRESENTATIONS WARRANTIES AND COVENANTS.

(a) Seller hereby represents and warrants to Buyer as of the Effective Date and
again as of COE that:

(i) to Seller’s actual knowledge, there are no unrecorded leases (other than the
Leases), liens or encumbrances which may affect title to any Property (other
than as shown on the Title Report); any existing financing secured by any
Property or any part thereof shall be satisfied and discharged in full at or
prior to COE and any liens or encumbrances relating thereto shall be terminated
and released of record at or prior to COE; and any defeasance, lender approval
or prepayment obligations with respect to any existing financing will not delay
COE;

(ii) to Seller’s knowledge, no notice of violation has been issued with regard
to any applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the present use or occupancy of any Property by any
person, authority or agency having jurisdiction;

(iii) to Seller’s knowledge, there are no intended public improvements which
will or could result in any charges being assessed against any Property which
will result in a lien upon any Property;

(iv) to Seller’s knowledge, there is no impending or contemplated condemnation
or taking by inverse condemnation of any Property, or any portion thereof, by
any governmental authorities;

(v) there are no suits or claims pending or to Seller’s knowledge, threatened
with respect to or in any manner affecting any Property or the Tenant, nor does
Seller know of any circumstances which should or could reasonably form the basis
for any such suits or claims which have not been disclosed in writing to Buyer
by Seller;

(vi) Seller has not entered into and there is not existing any other agreement,
written or oral, under which Seller is or could become obligated to sell any
Property, or any portion thereof, to a third party;

 

10



--------------------------------------------------------------------------------

(vii) Seller has not taken any action before any governmental authority having
jurisdiction thereover, the object of which would be to change the present
zoning of or other land-use limitations, upon any Property, or any portion
thereof, or its potential use, and, to Seller’s knowledge, there are no pending
proceedings, the object of which would be to change the present zoning or other
land-use limitations;

(viii) this transaction will not in any way violate any other agreements to
which Seller is a party;

(ix) Seller has full power and authority to execute, deliver and perform under
this Agreement as well as under the Transfer Documents, the agreed upon form of
which are attached hereto as Exhibits;

(x) to Seller’s actual knowledge, no default of Seller exists under any Lease;
Seller has sent no notice of default to any Tenant, and to Seller’s knowledge,
no default of any Tenant exists under any Lease; Seller has not received any
notice or correspondence from any Tenant or such Tenant’s agents indicating such
Tenant’s desire, willingness or intent to amend, modify, assign or terminate
such Tenant’s Lease nor any notice or correspondence requesting the consent of
Seller to any of the foregoing;

(xi) Tenant is not entitled to any free rent periods or rental abatements,
concessions or other inducements under any Lease for any period subsequent to
COE;

(xii) all amounts due and payable by Seller under the Contracts have been paid
in full and no default of Seller exists under any of the Contracts and, to
Seller’s knowledge after due inquiry, no default of any other party exists under
any of the Contracts;

(xiii) no consent of any third party is required in order for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;

(xiv) except as set forth in Seller’s Diligence Materials, Seller has no actual
knowledge that there exists or has existed, and Seller itself has not caused any
generation, production, location, transportation, storage, treatment, discharge,
disposal, release or threatened release upon, under or about any Property of any
Hazardous Materials. “Hazardous Materials” shall mean any flammables,
explosives, radioactive materials, hazardous wastes, hazardous and toxic
substances or related materials, asbestos or any material containing asbestos
(including, without limitation, vinyl asbestos tile), or any other substance or
material, defined as a “hazardous substance” by any federal, state, or local
environmental law, ordinance, rule or regulation including, without limitation,
the Federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, the Federal Hazardous Materials Transportation Act, as
amended, the Federal Resource Conservation and Recovery Act, as amended, and the
rules and regulations adopted and promulgated pursuant to each of the foregoing;

(xv) except as set forth in Seller’s Diligence Materials, to Seller’s actual
knowledge, there is not now, nor has there ever been, on or in any Property or
any portion thereof underground storage tanks, any asbestos-containing materials
or any polychlorinated biphenyls, including those used in hydraulic oils,
electric transformers, or other equipment;

 

11



--------------------------------------------------------------------------------

(xvi) to Seller’s actual knowledge, there are no proceedings pending for the
increase of the assessed valuation of any Property or any portion thereof;

(xvii) the execution, delivery and performance of this Agreement and the
Transfer Documents, the agreed upon form of which are attached hereto as
Exhibits, have not and will not constitute a breach or default under any other
agreement, law or court order under which Seller is a party or may be bound; and

(xviii) to Seller’s actual knowledge, Seller has not withheld any information
within its possession or of which it is actually aware regarding the Property or
any part thereof that would reasonably be considered by an experienced purchaser
to be material to that purchaser’s decision to acquire the Property.

(b) Further, Seller hereby covenants to Buyer as of the Effective Date that:

(i) Seller will not enter into nor execute any agreement, written or oral, under
which Seller is or could become obligated to sell the Properties, or any portion
thereof, to a third party, without Buyer’s prior written consent;

(ii) Seller will not, without the prior written consent of Buyer, take any
action before any governmental authority having jurisdiction thereover, the
object of which would be to change the present zoning of or other land-use
limitations, upon any Property, or any portion thereof, or the potential use of
any Property;

(iii) except for any item to be prorated at COE in accordance with this
Agreement, all bills or other charges, costs or expenses arising out of or in
connection with or resulting from Seller’s use, ownership, or operation of the
Properties up to COE shall be paid in full by Seller;

(iv) all general real estate taxes, assessments and personal property taxes that
have become due with respect to the Properties (except for those that will be
prorated at COE) have been paid or will be so paid by Seller prior to COE;

(v) between the Effective Date and COE or any earlier termination of this
Agreement, Seller shall not execute or enter into any lease with respect to any
Property, or terminate, amend, modify, extend or waive any rights under any of
the Leases (except as required by this Agreement) without Buyer’s prior written
consent, which consent may be withheld at Buyer’s discretion;

(vi) between the Effective Date and COE or any earlier termination of this
Agreement, Seller shall, at its sole cost:

(1) continue to operate each Property as heretofore operated by Seller subject
to Buyer’s rights under this Agreement to direct specific activities of Seller;

 

12



--------------------------------------------------------------------------------

(2) maintain or cause Tenant to maintain each Property in its current condition
and perform required and routine maintenance in the ordinary course of business,
and perform repairs or make replacements to any broken, defective or
malfunctioning portion of any Property that is tangible property (whether real
or personal) as the relevant conditions require;

(3) pay or cause Tenant to pay (as applicable) prior to COE, all sums due for
work, materials or services furnished or otherwise incurred in the ownership,
use or operation of the Properties up to COE;

(4) comply or cause Tenant to comply with all governmental requirements
applicable to the Properties;

(5) except as required by a governmental agency, not place or permit to be
placed on any portion of any Property any new improvements of any kind or remove
or permit any improvements to be removed from any Property without the prior
written consent of Buyer;

(6) not restrict, rezone, file or modify any development plan or zoning plan or
establish or participate in the establishment of any improvement district with
respect to all or any portion of any Property without Buyer’s prior written
consent; and

(7) without Buyer’s prior written consent, Seller shall not, by voluntary or
intentional act or omission to act, further cause or create any easement,
encumbrance, or mechanic’s or materialmen’s liens, and/or similar liens or
encumbrances to arise or to be imposed upon any Property or any portion thereof
that affects title thereto, or to allow any amendment or modification to any
existing easements or encumbrances;

(vii) Seller shall and hereby does assign to Buyer, effective as of COE, all
claims, counterclaims, defenses, or actions, whether at common law, or pursuant
to any other applicable federal or state or other laws which Seller may have
against any third parties relating to the existence of any Hazardous Materials
in, at, on, under or about any Property (including Hazardous Materials released
on any Property prior to COE and continuing in existence on such Property at
COE);

(viii) Seller shall not, without the prior written consent of Buyer, provide a
copy of, nor disclose any of the terms of, this Agreement to any appraiser, and
Seller shall instruct Broker that it may not provide a copy of nor disclose any
of the terms of this Agreement to any appraiser without the prior written
consent of Buyer; and

(ix) should Seller receive notice or knowledge of any information regarding any
of the matters set forth in this Section 13 after the Effective Date and prior
to COE, Seller will immediately notify Buyer of the same in writing.

 

13



--------------------------------------------------------------------------------

All representations, warranties and covenants made in this Agreement by Seller
shall survive the execution and delivery of this Agreement and COE for a period
of twelve (12) months, after which time such representations shall terminate and
be of no further force or effect, except with respect to claims for which a
notice of claim or notice of potential claim has been given by Buyer to Seller
within such twelve (12) month period.

14. BUYER’S REPRESENTATIONS WARRANTIES AND COVENANTS.

(a) Buyer hereby represents and warrants to Seller as of the Effective Date and
again as of COE that:

(i) Buyer has full power and authority to execute, deliver and perform under
this Agreement as well as under the Transfer Documents, the agreed upon forms of
which are attached hereto as Exhibits;

(ii) there are no actions or proceedings pending or to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the documents, the agreed upon
forms of which are attached hereto as Exhibits; and

(iii) the execution, delivery and performance of this Agreement and the Transfer
Documents, the agreed upon forms of which are attached hereto as Exhibits, have
not and will not constitute a breach or default under any other agreement, law
or court order under which Buyer is a party or may be bound.

(b) Further, Buyer hereby covenants to Seller as of the Effective Date that:

(i) should Buyer receive notice or knowledge of any information regarding any of
the matters set forth in this Section 14 after the Effective Date and prior to
COE, Buyer will promptly notify Seller of the same in writing.

All representations, warranties and covenants made in this Agreement by Buyer
shall survive the execution and delivery of this Agreement and COE for a period
of twelve (12) months. after which time such representations shall terminate and
be of no further force or effect, except with respect to claims for which a
notice of claim or notice of potential claim has been given by Seller to Buyer
within such twelve (12) month period.

15. RENTS AND DEPOSITS. Seller and Buyer agree that, in addition to all other
conditions and covenants contained herein, Seller shall deliver to Buyer and
Escrow Agent not later than the day immediately prior to COE information,
certified by Seller to be true and accurate as of the date thereof and as of the
date of COE, with respect to (i) the amount of Tenant’s security deposit under
the Leases, if any, and (ii) prepaid and/or abated rents, including, without
limitation, the amount thereof and the date to which such rents have been paid.

16. BROKER’S COMMISSION. Concerning any brokerage commission, the Parties agree
as follows:

(a) the Parties warrant to one another that they have not dealt with any finder,
broker or realtor in connection with this Agreement except Art Griffith and John
Giordani of Deerfield Partners (“Broker”);

 

14



--------------------------------------------------------------------------------

(b) if any person shall assert a claim to a finder’s fee or brokerage commission
on account of alleged employment as a finder or broker in connection with this
Agreement (including Broker), the Party under whom the finder or broker is
claiming shall indemnify and hold the other Party harmless from and against any
such claim and all costs, expenses and liabilities incurred in connection with
such claim or any action or proceeding brought on such claim, including, but not
limited to, counsel and witness fees and court costs in defending against such
claim. The provisions of this subsection shall survive cancellation of this
Agreement or COE; and

(c) Seller shall be responsible for payment of a commission to Broker pursuant
to a separate written agreement between Seller and Broker, which commission
shall be paid at COE.

17. CLOSE OF ESCROW. COE as to each Property shall be on or before 5:00 p.m. MST
on the fifteenth (15th) day after the expiration of the Study Period (as such
Study Period may be extended pursuant to Section 6(b) hereof) or such earlier
date as Buyer and Seller may agree upon (such date, as to each Property, the
“Closing Date”). Buyer may extend the Closing Date as to each Property for up to
an additional thirty (30) days upon delivery of written notice to extend the
Closing Date to Escrow Agent and Seller prior to the original Closing Date
corresponding to such Property.

18. ASSIGNMENT. This Agreement may not be assigned by either party without the
prior written consent of the other party which consent shall not be unreasonably
withheld. Notwithstanding the foregoing, Buyer may assign its rights under this
Agreement to one or more affiliates of Buyer without seeking or obtaining
Seller’s consent. Such assignment shall not become effective until each assignee
executes an instrument whereby such assignee expressly assumes each of the
obligations of Buyer under this Agreement. Buyer may also designate someone
other than Buyer, as grantee and/or assignee, under the Transfer Documents by
providing written notice of such designation at least five (5) days prior to
COE. No assignment shall release or otherwise relieve Buyer from any obligations
hereunder; provided, however, with respect to any assignment, if COE occurs the
assigning party (but not the assignee) shall be relieved of all its obligations
arising under this Agreement before, on and after COE.

19. RISK OF LOSS. Seller shall bear all risk of loss resulting from or related
to damage of or to any Property or any part thereof which may occur prior to
COE. Seller shall also bear all risk of loss resulting from or related to a
taking or condemnation of any Property or any part thereof with respect to which
written notice of a proposed condemnation or taking is received, a condemnation
proceeding is commenced, a condemnation proceeding is concluded or all or any
part of any Property is conveyed in lieu of condemnation prior to COE (any such
damage, taking or condemnation event a “Risk of Loss Event”). In the event of
any Risk of Loss Event prior to COE, Buyer may, at Buyer’s sole option, by
written notice to Seller and Escrow Agent, remove such Property from this
Agreement as set forth in Section 6(b) above (each, a “Rejected Property”) and
the Purchase Price shall be reduced by the amount corresponding to such Rejected
Property as set forth in Exhibit A attached hereto, and this Agreement shall
continue in full force and effect with respect to all remaining Properties. In
the alternative, Buyer may attempt to negotiate an appropriate downward
adjustment of the Purchase Price. If Seller and Buyer cannot agree upon such a
downward adjustment within a reasonable period (not to exceed ten (10) days from
the date Buyer receives notice of the loss) Buyer may remove such Rejected
Property from this Agreement as provided above. In the event of any Risk of Loss
Event which does not result in a termination of this Agreement, Seller shall at
COE and as a condition precedent thereto, pay Buyer or credit Buyer against the
Purchase Price the amount of any insurance or condemnation proceeds, or assign
to Buyer, as of COE and in a form reasonably acceptable to Buyer, all rights or
claims for relief to the same, and credit to Buyer an amount equal to the
deductible (if any) under the insurance policy. In the event of any Risk of Loss
Event with respect to all Properties prior to COE and Buyer elects to remove all
Properties from this Agreement as provided above, then this Agreement shall
automatically terminate, whereupon the Earnest Money Deposit shall be paid
immediately to Buyer and, except as otherwise provided in this Agreement,
neither of the Parties shall have any further liability or obligation hereunder.

 

15



--------------------------------------------------------------------------------

20. REMEDIES.

(a) Seller’s Breach. If Seller breaches this Agreement, including, without
limitation, a breach of any representation or warranty of Seller set forth
herein and/or the failure of Seller to satisfy any conditions precedent to COE
specified in Section 12 above that is within Seller’s control, Buyer may, at
Buyer’s sole option, either: (i) by written notice to Seller and Escrow Agent,
cancel this Agreement with respect to the Property that is the subject of such
breach, whereupon the Earnest Money Deposit allocated to such Property shall be
paid immediately by Escrow Agent to Buyer, Seller shall promptly reimburse to
Buyer its reasonable out-of-pocket and third-party property diligence expenses
incurred with respect to such Property up to a maximum amount of $50,000 per
Property, and, except as otherwise provided in this Agreement, neither of the
Parties shall have any further liability or obligation hereunder with respect to
such Property, (ii) by written notice to Seller and Escrow Agent, cancel this
Agreement in its entirety whereupon the Earnest Money Deposit shall be paid
immediately by Escrow Agent to Buyer, Seller shall promptly reimburse to Buyer
its reasonable out-of-pocket and third-party property diligence expenses up to a
maximum amount of $100,000 and, except as otherwise provided in this Agreement,
neither of the Parties shall have any further liability or obligation hereunder,
or (iii) seek specific performance against Seller in which event COE shall be
automatically extended as necessary. Notwithstanding the foregoing, if specific
performance is unavailable as a remedy to Buyer because of Seller’s willful
misconduct or intentional omission, Buyer shall be entitled to pursue all rights
and remedies available at law or in equity. Seller hereby acknowledges and
agrees that the provisions of this Section 20(a) shall not limit any rights or
remedies Buyer may have against Seller after COE pursuant to the indemnification
under Section 16 or for any misrepresentation, breach of warranty or default by
Seller in any of its obligations under this Agreement, the Transfer Documents or
any other documents to be entered into pursuant to this Agreement arising after
COE.

(b) Buyer’s Breach. If Buyer breaches this Agreement, as its sole remedy Seller
shall be entitled to retain the Earnest Money Deposit in accordance with
subsection 5(b) as Seller’s agreed and total liquidated damages. Seller hereby
waives any right to seek any equitable or legal remedies against Buyer except
with respect to Buyer’s indemnification obligations set forth in Section 7(b)
above.

 

16



--------------------------------------------------------------------------------

21. ATTORNEYS’ FEES. If there is any litigation to enforce any provisions or
rights arising under this Agreement, the unsuccessful party in such litigation,
as determined by the court, agrees to pay the successful party, as determined by
the court, all costs and expenses, including, but not limited to, reasonable
attorneys’ fees incurred by the successful party, such fees to be determined by
the court. For purposes of this Section 21, a party will be considered to be the
“successful party” if (a) such party initiated the litigation and substantially
obtained the relief which it sought (whether by judgment, voluntary agreement or
action of the other party, trial, or alternative dispute resolution process),
(b) such party did not initiate the litigation and either (i) received a
judgment in its favor, or (ii) did not receive judgment in its favor, but the
party receiving the judgment did not substantially obtain the relief which it
sought, or (c) the other party to the litigation withdrew its claim or action
without having substantially received the relief which it was seeking.

22. AS-IS. BUYER ACKNOWLEDGES TO AND AGREES WITH SELLER THAT BUYER IS PURCHASING
THE PROPERTY IN AN “AS IS” CONDITION “WITH ALL FAULTS” AND SPECIFICALLY AND
EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS
OR IMPLIED, OF ANY KIND, NATURE OR TYPE WHATSOEVER FROM OR ON BEHALF OF SELLER
OTHER THAN THOSE EXPRESSLY STATED IN THIS AGREEMENT OR IN THE TRANSFER
DOCUMENTS.

BUYER ACKNOWLEDGES THAT BUYER HAS NOT RELIED, AND IS NOT RELYING, UPON ANY
REPRESENTATION, GUARANTEE OR WARRANTY (WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, MATERIAL OR IMMATERIAL) THAT MAY HAVE BEEN GIVEN BY OR MADE BY OR ON
BEHALF OF SELLER, OTHER THAN THOSE EXPRESSLY STATED IN THIS AGREEMENT OR IN THE
TRANSFER DOCUMENTS. BUYER ACKNOWLEDGES THAT SELLER’S DILIGENCE MATERIALS ARE
PROVIDED FOR INFORMATIONAL PURPOSES AND WITHOUT REPRESENTATION OR WARRANTY BY
SELLER AS TO THE ACCURACY THEREOF AND THAT, TO THE EXTENT THAT BUYER HAS RELIED
ON AND IS RELYING ON SELLER’S DILIGENCE MATERIALS, BUYER IS DOING SO AT BUYER’S
SOLE RISK.

 

17



--------------------------------------------------------------------------------

EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES SPECIFICALLY SET FORTH IN THIS
AGREEMENT OR IN THE TRANSFER DOCUMENTS, BUYER HEREBY ACKNOWLEDGES THAT IT SHALL
NOT BE ENTITLED TO, AND SHALL NOT, RELY ON SELLER, ITS AGENTS, EMPLOYEES OR
REPRESENTATIVES, AND SELLER HEREBY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES
OF ANY KIND, EITHER EXPRESS OR IMPLIED, EITHER UNDER COMMON LAW, BY STATUTE, OR
OTHERWISE, AS TO (I) THE QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION OF THE
PROPERTIES INCLUDING, BUT NOT LIMITED TO, ANY STRUCTURAL ELEMENTS, FOUNDATION,
ACCESS, LANDSCAPING, SEWAGE OR UTILITY SYSTEMS AT THE PROPERTIES, IF ANY; (II)
THE QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION OF SOILS AND GROUND WATER OR
THE EXISTENCE OF GROUND WATER AT THE PROPERTIES; (III) THE EXISTENCE, QUALITY,
NATURE, ADEQUACY OR PHYSICAL CONDITION OF ANY UTILITIES SERVING THE PROPERTIES;
(IV) THE DEVELOPMENT POTENTIAL OF THE PROPERTIES, ITS VALUE, ITS PROFITABILITY,
ITS HABITABILITY, MERCHANTABILITY OR FITNESS, SUITABILITY OR ADEQUACY OF THE
PROPERTIES FOR ANY PARTICULAR PURPOSE; (V) THE ZONING OR OTHER LEGAL STATUS OF
THE PROPERTIES; (VI) THE COMPLIANCE OF THE PROPERTIES OR ITS OPERATIONS WITH ANY
APPLICABLE CODE, STATUTE, LAW, ORDINANCE, RULE, REGULATION, COVENANT, PERMIT,
AUTHORIZATION, STANDARD, CONDITION OR RESTRICTION OF ANY GOVERNMENTAL OR
REGULATORY AUTHORITY INCLUDING, WITHOUT LIMITATION, RELATING TO THE
ENVIRONMENTAL CONDITION OF THE PROPERTIES; (VII) THE QUALITY OF ANY LABOR OR
MATERIALS RELATING IN ANY WAY TO THE PROPERTIES; (VIII) THE SQUARE FOOTAGE OR
ACREAGE OF THE PROPERTIES; OR (IX) THE OPERATION OF THE PROPERTIES FROM THE DATE
OF THIS AGREEMENT UNTIL THE CLOSING.

BUYER ACKNOWLEDGES THAT BY THE END OF THE STUDY PERIOD, BUYER WILL HAVE HAD AN
ADEQUATE OPPORTUNITY TO MAKE SUCH LEGAL, FACTUAL AND OTHER INQUIRIES AND
INVESTIGATIONS AS BUYER DEEMS NECESSARY, DESIRABLE OR APPROPRIATE WITH RESPECT
TO THE PROPERTIES. SUCH INQUIRIES AND INVESTIGATIONS OF BUYER SHALL BE DEEMED TO
INCLUDE AN ENVIRONMENTAL AUDIT OF THE PROPERTIES, AN INSPECTION OF THE PHYSICAL
COMPONENTS AND GENERAL CONDITION OF ALL PORTIONS OF THE PROPERTIES, SUCH STATE
OF FACTS AS AN ACCURATE SURVEY AND INSPECTION WOULD SHOW, THE PRESENT AND FUTURE
ZONING AND LAND USE ORDINANCES, RESOLUTIONS AND REGULATIONS OF THE CITY, COUNTY
AND STATE WHERE THE PROPERTIES ARE LOCATED AND THE VALUE AND MARKETABILITY OF
THE PROPERTIES.

EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES SPECIFICALLY SET FORTH IN THIS
AGREEMENT OR IN THE TRANSFER DOCUMENTS, BUYER ACKNOWLEDGES THAT THERE HAVE BEEN
NO REPRESENTATIONS OR AGREEMENTS REGARDING SELLER’S OBLIGATION TO PROVIDE OR
COMPLETE ROADS, SEWER, WATER, ELECTRIC OR OTHER UTILITY SERVICES, RECREATIONAL
AMENITIES, OR ANY OTHER IMPROVEMENTS TO THE PROPERTIES MADE BY SELLER OR RELIED
UPON BY BUYER WHATSOEVER.

 

18



--------------------------------------------------------------------------------

WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE PRECEDING, EXCEPT FOR THOSE
COVENANTS, REPRESENTATIONS AND WARRANTIES SPECIFICALLY SET FORTH IN THIS
AGREEMENT OR IN THE TRANSFER DOCUMENTS, BUYER SPECIFICALLY ACKNOWLEDGES AND
AGREES THAT IT HEREBY WAIVES, RELEASES AND DISCHARGES ANY CLAIM IT HAS, MIGHT
HAVE HAD OR MAY HAVE IN THE FUTURE AGAINST THE SELLER WITH RESPECT TO COSTS,
DAMAGES, OBLIGATIONS, PENALTIES, CAUSES OF ACTION AND OTHER LIABILITIES (WHETHER
ACCRUED, CONTINGENT, ARISING BEFORE OR AFTER THIS AGREEMENT, OR OTHERWISE)
ARISING AS A RESULT OF (I) THE CONDITION OF THE PROPERTIES, EITHER PATENT OR
LATENT, (II) THE ACTUAL OR POTENTIAL INCOME OR PROFITS TO BE DERIVED FROM THE
PROPERTIES, (III) THE REAL ESTATE TAXES OR ASSESSMENTS NOW OR HEREAFTER PAYABLE
THEREON, (IV) THE PAST, PRESENT OR FUTURE CONDITION OR COMPLIANCE OF THE
PROPERTIES, OR COMPLIANCE OF PAST OWNERS AND OPERATORS OF THE PROPERTIES, IN
REGARD TO ANY PAST, PRESENT AND FUTURE FEDERAL, STATE AND LOCAL ENVIRONMENTAL
PROTECTION, POLLUTION CONTROL, POLLUTION CLEANUP, AND CORRECTIVE ACTION LAWS,
RULES, REGULATIONS, ORDERS, AND REQUIREMENTS (INCLUDING WITHOUT LIMITATION,
CERCLA, RCRA, AND OTHERS PERTAINING TO THE USE, HANDLING, GENERATION, TREATMENT,
STORAGE, RELEASE, DISPOSAL, REMOVAL, REMEDIATION OR RESPONSE TO, OR NOTIFICATION
OF GOVERNMENTAL ENTITIES CONCERNING, TOXIC, HAZARDOUS, OR OTHERWISE REGULATED
WASTES, SUBSTANCES, CHEMICALS, POLLUTANTS OR CONTAMINANTS), OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS, (V) THE PRESENCE ON, IN, UNDER OR
NEAR THE PROPERTIES OF (INCLUDING WITHOUT LIMITATION ANY RESULTANT OBLIGATION
UNDER CERCLA, THE RESOURCE CONSERVATION AND RECOVERY ACT (“RCRA”), 42 U.S.C. §
6973 et seq., ANY STATE STATUTE OR REGULATION, OR OTHERWISE, TO REMOVE,
REMEDIATE OR RESPOND TO) ASBESTOS CONTAINING MATERIAL, RADON, UREA FORMALDEHYDE
OR ANY OTHER TOXIC, HAZARDOUS OR OTHERWISE REGULATED WASTE, SUBSTANCE, CHEMICAL,
POLLUTANT OR CONTAMINANT, AND (VI) ANY OTHER STATE OF FACTS WHICH EXIST WITH
RESPECT TO THE PROPERTIES.

BUYER ACKNOWLEDGES AND AGREES THAT THE TERMS AND CONDITIONS OF THIS SECTION 22
SHALL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT AND/OR THE RECORDATION
OF THE DEED FOR THE PROPERTIES.

23. NOTICES.

(a) Addresses. Except as otherwise required by law, any notice required or
permitted hereunder shall be in writing and shall be given by personal delivery,
or by deposit in the U.S. Mail, certified or registered, return receipt
requested, postage prepaid, addressed to the Parties at the addresses set forth
below, or at such other address as a Party may designate in writing pursuant
hereto, or by telecopy (fax), or any express or overnight delivery service
(e.g., Federal Express), delivery charges prepaid:

 

if to Seller:

   Westland DevCo LLC    2392 Morse Avenue    Irvine, CA 92614    Attn: Randy
Teteak    Tel.: (949) 777-4000    Fax: (949) 777-4050

With a copy to:

   Westland DevCo LLC    c/o Argent Management LLC    2392 Morse Avenue   
Irvine, CA 92614    Attn: Andrew P. Cook, Esq.    Tel.: (949) 777-4000    Fax:
(949) 777-4052

 

19



--------------------------------------------------------------------------------

if to Buyer:

   Series C, LLC    2555 E. Camelback Road, Suite 400    Phoenix, AZ 85016   
Attn: Legal Department    Tel.: (602) 778-8700    Fax: (480) 449-7012

with copies to:

   Snell & Wilmer L.L.P.    One Arizona Center    400 E. Van Buren Street   
Phoenix, AZ 85004    Attn: J. Craig Cartwright    Tel.: (602) 382-6066    Fax:
(602) 382-6070

if to Escrow Agent:

   First American Title Insurance Company    2425 E. Camelback Road, Suite 400
   Phoenix, AZ 85016    Attn: Mr. Brandon Grajewski    Tel.: (602) 567-8145   
Fax: (602) 567-8101

(b) Effective Date of Notices. Notice shall be deemed to have been given on the
date on which notice is delivered, if notice is given by personal delivery or
telecopy, and on the date of deposit in the mail, if mailed or deposited with
the overnight carrier, if used. Notice shall be deemed to have been received (i)
on the date on which the notice is received, if notice is given by telecopy or
personal delivery, (ii) on the first business day following deposit with an
overnight carrier, if used, and (iii) on the second (2nd) day following deposit
in the U.S. Mail, if notice is mailed. If escrow has opened, a copy of any
notice given to a party shall also be given to Escrow Agent by regular U.S. Mail
or by any other method provided for herein.

23. CLOSING COSTS.

(a) Closing Costs. Seller and Buyer agree to pay closing costs as indicated in
this Agreement and in the escrow instructions attached hereto as Exhibit F, and
by this reference incorporated herein (the “Escrow Instructions”). At COE,
Seller shall pay (i) the costs of releasing all liens, judgments, and other
encumbrances that are to be released and of recording such releases, (ii)
one-half the fees and costs due Escrow Agent for its services, (iii) the
transfer tax associated with the sale of the Properties, if any, (iv) the cost
of the Surveys, and (v) all other costs to be paid by Seller under this
Agreement. At COE, Buyer shall pay (i) one-half the fees and costs due Escrow
Agent for its services, and (ii) all other costs to be paid by Buyer under this
Agreement. Except as otherwise provided for in this Agreement, Seller and Buyer
will each be solely responsible for and bear all of their own respective
expenses, including, without limitation, expenses of legal counsel, accountants,
and other advisors incurred at any time in connection with pursuing or
consummating the transaction contemplated herein. Real estate taxes shall be
prorated based upon the current valuation and latest available tax rates. All
prorations shall be calculated through escrow as of COE based upon the latest
available information, including, without limitation, a credit to Buyer for any
rent prepaid by Tenant for the period beginning with and including the date on
which the closing occurs through and including the last day of the month in
which the closing occurs. All other credits to Buyer shall be similarly
prorated. If COE is on or after the 20th day of the calendar month in which COE
occurs, the monthly base rent due to Buyer under the terms of the Leases for the
full calendar month of the month following the day on which COE occurs (the
“Initial Rent”) shall be credited to Buyer at COE (and, in such event, Tenant
shall pay the Initial Rent to Seller and, notwithstanding the terms of the
Leases, shall not be obligated to make a payment for the Initial Rent to Buyer).
Any other closing costs not specifically designated as the responsibility of
either Party in the Escrow Instructions or in this Agreement shall be paid by
Seller and Buyer according to the usual and customary allocation of the same by
Escrow Agent. Seller agrees that all closing costs payable by Seller shall be
deducted from Seller’s proceeds otherwise payable to Seller at COE. Buyer shall
deposit with Escrow Agent sufficient cash to pay all of Buyer’s closing costs.
Except as provided in this Section 23(a), Seller and Buyer shall each bear their
own costs in regard to this Agreement.

 

20



--------------------------------------------------------------------------------

(b) Post-Closing Adjustment. If after COE, the parties discover any errors in
adjustments and apportionments or additional information becomes available which
would render the closing prorations inaccurate, the same shall be corrected as
soon after their discovery as possible. The provision of this Section 23(b)
shall survive COE except that no adjustment shall be made later than eighteen
(18) months after COE unless prior to such date the Party seeking the adjustment
shall have delivered a written notice to the other Party specifying the nature
and basis for such claim; provided, however, in the event an adjustment is
sought due to the fact that current tax bills with respect to one or more
Properties had not yet been issued as of COE, the provisions of this
Section 23(b) shall survive with respect to any closing proration of real
property taxes until thirty (30) days after Buyer’s receipt of tax bills for the
period of time during which COE occurred. In the event that such claim is valid,
the Party against whom the claim is sought shall have ten (10) days in which to
remit any adjustment due.

(c) Instructions. This Agreement, together with the Escrow Instructions, shall
constitute escrow instructions for the transaction contemplated herein. Such
escrow instructions shall be construed as applying principally to Escrow Agent’s
employment.

24. ESCROW CANCELLATION CHARGES. If escrow fails to close because of Seller’s
default, Seller shall be liable for any cancellation charges of Escrow Agent. If
escrow fails to close because of Buyer’s default, Buyer shall be liable for any
cancellation charges of Escrow Agent. If escrow fails to close for any other
reason, Seller and Buyer shall each be liable for one-half of any cancellation
charges of Escrow Agent. The provisions of this Section 24 shall survive
cancellation of this Agreement.

25. APPROVALS. Concerning all matters in this Agreement requiring the consent or
approval of any Party, the Parties agree that any such consent or approval shall
not be unreasonably withheld unless otherwise provided in this Agreement.

26. RELEASES. Except as expressly provided in this Agreement, in the event COE
occurs hereunder, Seller and anyone claiming through Seller shall, as of the
date of COE release Tenant from any and all claims of whatever kind or nature,
in law or equity, whether now known or unknown to Seller, whether contingent or
matured, that Seller may now have or hereafter acquire against Tenant for any
costs, loss, liability, damage, expenses, demand, action or cause of action
arising from or related to any of the Leases arising from events occurring prior
to COE.

 

21



--------------------------------------------------------------------------------

27. ADDITIONAL ACTS. The Parties agree to execute promptly such other documents
and to perform such other acts as may be reasonably necessary to carry out the
purpose and intent of this Agreement.

28. GOVERNING LAW. This Agreement shall be governed by and construed or enforced
in accordance with the laws of the State of New Mexico.

29. CONSTRUCTION. The terms and provisions of this Agreement represent the
results of negotiations among the Parties, each of which has been represented by
counsel of its own choosing, and neither of which has acted under any duress or
compulsion, whether legal, economic or otherwise. Consequently, the terms and
provisions of this Agreement shall be interpreted and construed in accordance
with their usual and customary meanings, and the Parties each hereby waive the
application of any rule of law which would otherwise be applicable in connection
with the interpretation and construction of this Agreement that ambiguous or
conflicting terms or provisions contained in this Agreement shall be interpreted
or construed against the Party whose attorney prepared the executed Agreement or
any earlier draft of the same.

30. TIME OF ESSENCE. Time is of the essence of this Agreement. However, if this
Agreement requires any act to be done or action to be taken on a date which is a
Saturday, Sunday or legal holiday, such act or action shall be deemed to have
been validly done or taken if done or taken on the next succeeding day which is
not a Saturday, Sunday or legal holiday, and the successive periods shall be
deemed extended accordingly.

31. INTERPRETATION. If there is any specific and direct conflict between, or any
ambiguity resulting from, the terms and provisions of this Agreement and the
terms and provisions of any document, instrument or other agreement executed in
connection herewith or in furtherance hereof, including any Exhibits hereto, the
same shall be consistently interpreted in such manner as to give effect to the
general purposes and intention as expressed in this Agreement which shall be
deemed to prevail and control.

32. HEADINGS. The headings of this Agreement are for reference only and shall
not limit or define the meaning of any provision of this Agreement.

33. FAX AND COUNTERPARTS. This Agreement may be executed by facsimile and/or in
any number of counterparts. Each party may rely upon any facsimile or
counterpart copy as if it were one original document.

34. INCORPORATION OF EXHIBITS BY REFERENCE. All Exhibits to this Agreement are
fully incorporated herein as though set forth at length herein.

35. SEVERABILITY. If any provision of this Agreement is unenforceable, the
remaining provisions shall nevertheless be kept in effect.

 

22



--------------------------------------------------------------------------------

36. ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreements, oral or written, with respect to
the subject matter hereof. The provisions of this Agreement shall be construed
as a whole and not strictly for or against any Party.

37. INDEMNITY. Seller shall indemnify, hold harmless and defend Buyer, Buyer’s
affiliates, the partners, trustees, shareholders, directors, officers,
attorneys, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns (collectively, the “Indemnified
Parties”) from any and all demands, claims (including, without limitation,
causes of action in tort), legal or administrative proceedings, losses,
liabilities, damages, penalties, fines, liens, judgments, costs or expenses
whatsoever (including, without limitation, attorneys’ fees and costs), whether
direct or indirect, known or unknown, foreseen or unforeseen (collectively,
“Claims”) that may arise on account of or in any way be connected with any
actions, suits, proceedings or claims brought by third parties against Buyer
(a) relating to any actual or alleged events, acts or omissions occurring with
respect to any Property prior to COE, and/or (b) based upon Buyer’s ownership of
any Property but with respect to which the claimed loss, damage or injury
occurred prior to COE. Buyer shall indemnify, hold harmless and defend Seller,
Seller’s affiliates, the partners, trustees, shareholders, directors, officers,
attorneys, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns from any and all Claims that
may arise on account of or in any way be connected with any actions, suits,
proceedings or claims brought by third parties against Seller (y) relating to
any actual or alleged events, acts or omissions occurring with respect to any
Property from and after COE, and/or (z) based upon Seller’s ownership of any
Property but with respect to which the claimed loss, damage or injury occurred
from and after COE. The provisions of this Section 37 shall survive COE.

38. PRIVILEGE TAXES. Seller represents, warrants and covenants to Buyer that all
state and local transaction privilege, sales, excise, use or similar taxes
relating to the development, sale or rental of each Property (including, without
limitation any speculative builder tax, owner-builder tax, or construction
contractor tax) have been paid and Seller shall pay any such taxes that may
arise as a result of the sale of any Property to Buyer as and when due. Seller
shall indemnify, hold harmless and defend the Indemnified Parties from any and
all Claims relating to a breach of the preceding sentence. The provisions of
this Section shall survive COE.

 

23



--------------------------------------------------------------------------------

39. TENANT AUDIT RIGHT. In the event that Tenant has the right to inspect and
audit the books, records and other documents of the landlord under any of the
Leases which evidence the purchase price of the Real Property, the development
and construction costs of the Improvements, and/or common area maintenance costs
and expenses, Seller hereby covenants and agrees that it shall retain such
books, records and other documents which will enable Tenant to conduct a full
and complete audit thereof until the date that is six (6) months after the
latest date that Tenant could demand an inspection and/or audit thereof pursuant
to such Lease and, upon written request therefore from Buyer, or any successor
or assign, thereof, shall provide both Buyer and Tenant with reasonable access
thereto and otherwise reasonably cooperate with both Buyer and Tenant with
respect to such inspection and/or audit by Tenant. In the event Tenant claims
any right to a credit, refund or other reimbursement as a result of such audit,
Seller shall indemnify, hold harmless and defend the Indemnified Parties from
any and all Claims relating thereto or arising therefrom. The provisions of this
Section 39 shall survive COE.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
Effective Date.

 

SELLER:    

WESTLAND DEVCO LLC, a Delaware

limited liability company

    By:   /s/ Bruce Cook     Its:   General Counsel BUYER:    

SERIES C, LLC

    By:   /s/ Todd J. Weiss      

Todd J. Weiss

Authorized Officer

 

25



--------------------------------------------------------------------------------

ESCROW AGENT’S ACCEPTANCE

The foregoing fully executed Agreement together with the Earnest Money Deposit
is accepted by the undersigned this 24th day of August, 2011, which for the
purposes of this Agreement shall be deemed to be the date of Opening of Escrow.
Escrow Agent hereby accepts the engagement to handle the escrow established by
this Agreement in accordance with the terms set forth in this Agreement.

 

FIRST AMERICAN TITLE INSURANCE COMPANY   By:   /s/ Brandon Grajewski   Title:  
Escrow Officer

 

26



--------------------------------------------------------------------------------

EXHIBIT A

THE REAL PROPERTY

 

Property Address

   Building SF      Tenant    Allocated Purchase
Price     

Cole Buyer Entity

101 Coors Road,

Albuquerque, NM

     15,930       Walgreens
Hastings Co.    $ 3,372,000      

Cole WG

Albuquerque (Coors Road) NM, LLC

3400 Coors Boulevard NW

Albuquerque, NM

     15,525       Walgreen Co.    $ 2,475,000      

Cole WG

Albuquerque (Coors Boulevard) NM, LLC

 

27